ORDER
PER CURIAM.
Donald Black (Claimant) appeals from the Final Award Denying Compensation (Final Award) of the Labor and Industrial Relations Commission (the Commission) reversing an Award and Decision of the Administrative Law Judge at the Division of Workers’ Compensation. Claimant argues the Commission erred in its determination of medical causation and in entering a final award.
We have reviewed the briefs of the parties and the record on appeal and conclude that the record contained sufficient competent and substantial evidence to support the Final Award, in particular, the Commission’s determination that the accident did not cause Claimant’s medical condition and that the Commission did not act in excess of its powers in entering the Final Award. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).